Citation Nr: 0921336	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.	Entitlement to an initial evaluation in excess of 50 
percent prior to July 29, 2008, and 70 percent thereafter, 
for major depressive disorder with social phobia.

2.	Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to 
March 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  Because 
the Board is basing its determination for TDIU solely on the 
Veteran's service-connected major depressive disorder, the 
Board concludes that it has jurisdiction over the issue of 
the Veteran's entitlement to TDIU.  Accordingly, that issue 
has been added to the present appeal, as listed above.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised); see also 
VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).  Additionally, the Board notes that there is no 
prejudice to the Veteran in this case because the Board is 
granting entitlement to TDIU benefits. 


FINDINGS OF FACT

1.	The Veteran's major depressive disorder is manifested 
throughout the appeal by no more than occupational and 
social impairment with deficiencies in most areas due to 
such symptoms as depression, chronic sleep impairment with 
nightmares, unprovoked irritability, social isolation, 
poor short-term memory and concentration and an inability 
to establish and maintain effective work and social 
relationships with a Global Assessment of Functioning 
(GAF) score of 45 to 65.

2.	The competent evidence of record indicates that, as of 
November 23, 2006, the Veteran's major depressive disorder 
with social phobia renders him unable to secure or follow 
substantially gainful employment.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 70 percent, but not 
greater, for major depressive disorder have been met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.	The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met as of November 23, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).





Analysis

I.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's major depressive disorder has been assigned an 
initial evaluation of 50 percent disabling prior to July 29, 
2008, and 70 percent thereafter pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

Under this diagnostic code, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The DSM-IV 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 70 percent evaluation, but 
no more, for major depressive disorder throughout the appeal 
period.  In this regard, VA treatment records , a March 2008 
private psychiatric evaluation and September 2005 and March 
2008 VA examinations indicate that the Veteran's major 
depressive disorder is characterized by depression, chronic 
sleep impairment with nightmares, unprovoked irritability, 
social isolation, poor short-term memory and concentration 
and an inability to establish and maintain effective work and 
social relationships.  

As will be discussed below, such symptoms indicate 
occupational and social impairment which is suggestive of a 
70 percent disability evaluation.  However, such evidence 
does not demonstrate symptomatology severe enough to merit a 
100 percent evaluation.

For example, while the evidence clearly demonstrates that the 
Veteran experiences impaired impulse control with unprovoked 
outbursts of anger, it does not indicate that the Veteran is 
in persistent danger of hurting himself or others.  In this 
regard, the Board observes that while the Veteran has 
indicated he suffers from some passive suicidal thoughts 
(see, e.g., March 2008 psychitric evaluation), he has no 
active thoughts or plans.  In addition, the Board notes the 
Veteran has consistently denied homicidal ideation throughout 
the appeal period.

Furthermore, a 100 percent evaulation is not warranted as 
there is no evidence of any gross impairment in thought 
process, grossly inappropriate behavior, a disorientation to 
time or place, or a memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In this regard, the September 2005 VA 
examination report indicates the Veteran was able to relay an 
extensive personal and family history, and the March 2008 
psychiatric evaluation indicates mental capacity was within 
normal limits except for immediate memory.  Finally, the 
Board notes the Veteran denied any auditory or visual 
hallucinations, a symptom congruent with a 100 percent 
evaluation.  

Also of record are the Veteran's Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's GAF scores have fluctuated throughout the 
appeal period.  For example, the September 2005 VA 
examination report reflects a GAF score of 65, while the 
March 2008 VA examination report notes a GAF score of 61.  
However, the March 2008 psychiatric evaluation notes a GAF 
score of 45 to 50, as do February and April 2007 VA treatment 
notes.  A GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupations, or school functioning (e.g., no friends, 
unable to keep a job).  Therefore, Board observes that a GAF 
score of 45 to 50 is consistent with a 70 percent evaluation 
and the symptomatology contemplated by such evaluation.

The Board acknowledges that the Veteran does not meet all of 
the criteria for a 70 percent disability evaluation.  For 
example, there is no evidence of obsessional rituals or near-
continus panic attacks.  However, there is evidence that he 
suffers from major depression, impaired impulse control with 
unprovoked irritability and an inability to establish and 
maintain effective relationships.  Also of record are GAF 
scores consistent with serious impairment.  Under such 
circumstances, the Board concludes that the Veteran meets the 
criteria for a 70 percent evaluation.  

Overall, the evidence discussed above, to include the 
Veteran's GAF scores, supports no more than a 70 percent 
rating.  The Board acknowledges that the evidence of record 
demonstrates that the Veteran demonstrates some symptomology 
that may be more consistent with a 100 percent evaluation; 
however, his overall disability picture does not warrant a 
higher rating in excess of 70 percent.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 70 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for major depressive 
disorder with social phobia, which, as determined above, is 
evaluated as 70 percent disabling.  He is not service 
connected for any other disability.  The assigned 70 percent 
rating for major depressive disorder meets the criteria for 
schedular consideration of TDIU.  Id.  Thus, the Veteran is 
eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected major depressive disorder renders him 
unable to secure and follow a substantially gainful 
occupation as if November 23, 2006.

The symptomatology associated with the Veteran's major 
depressive disorder for the appeal period has been described 
in some detail above in connection with the first issue on 
appeal.  The Board will not belabor the point that the 
Veteran evidences difficulty adapting to a work-like setting, 
as such has already been detailed in the discussion of the 
increased rating claim above.  Of particular significance, 
however, are statements throughout the period on appeal 
regarding the Veteran's employability.  For example, a 
February 2007 VA mental health care note indicates the 
Veteran can not hold a job due to his level of anger.  In 
addition, both a March 2008 VA mental health care note as 
well as a July 2008 statement by the Veteran's treating VA 
physician indicates he is incapable of returning to work nor 
or in the foreseeable future due to his major depressive 
disorder.  Finally, the record reflects the Veteran was 
terminated from his prior employer on November 22, 2006, in 
part due to his uncontrollable anger due to his major 
depressive disorder.

In short, the competent evidence of record indicates that the 
Veteran's service-connected major depressive disorder is 
productive of serious symptomatology which can be said to 
preclude employability from November 23, 2006.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit 
sought on appeal is accordingly granted.


ORDER

An initial evaluation of 70 percent, but not greater, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

TDIU is granted effective November 23, 2006, subject to the 
laws and regulations governing the payment of monetary 
benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


